Citation Nr: 0017278	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-16 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased, compensable, evaluation for 
residuals of a right hand fracture.

2.  Whether active duty service from February 14, 1961 to 
February 11, 1963 constitutes qualifying wartime service for 
basic eligibility for VA pension benefits.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963.  He also served in the National Guard from 
1979 to 1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1994 and a 
notice of denial dated in June 1998, from the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's right hand disability is currently 
manifested by X-ray evidence of fracture residuals, 
subjective complaints of pain, and no objective evidence of 
functional disability.

2.  The appellant served on active duty from February 14, 
1961 to February 11, 1963; none of his service was during a 
statutory period of war.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a right hand 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.71 
Diagnostic Code 5215 (1999).

2.  The claim of entitlement to a permanent and total 
disability rating for pension purposes is denied as a matter 
of law for failure to state a claim upon which relief may be 
granted.  38 U.S.C.A. §§ 1501, 1521, 5107 (West 1991); 38 
C.F.R. § 3.3 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased, compensable, evaluation for 
residuals of a right hand fracture.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the right hand disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his right hand disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for residuals of a fracture of the right 
hand was granted via a rating decision of July 1963.  An 
evaluation of noncompensable was assigned.  

National Guard medical records, dated between January 1979 
and October 1995 are negative for complaints of, or treatment 
for a disability of the right hand.  In October 1995 the 
veteran completed a medical certificate, to the effect that 
he currently had no medical problems.  

VA outpatient treatment records, dated from 1975 to September 
1996 show the veteran was seen on various occasions for 
dizziness and abdominal pain.  The report of a July 1995 VA 
examination of the right hand shows the veteran complaining 
of pain and "electricity" on the right lateral aspect of 
the hand with radiation to the forearm.  He reported weakness 
of the right hand with a history of dropping objects.  He 
stated he could not lift heavy objects and that he cannot use 
the hand as before.  

Examination showed no anatomical defects of the right hand.  
There were several calluses on the palm of the hand.  He 
could touch the tips of his right thumb and index, middle, 
ring, and little fingers without problems.  He could also 
touch the median transverse fold of the palm of the right 
hand with the tip of the right index, middle, ring and little 
fingers.  Muscle strength showed mild weakness of 4/5 in the 
hand grip muscles, however there was no muscle atrophy of the 
muscles of the right hand.  He had diminished pin-prick and 
smooth sensation diffusely on all dermatomes of the right 
hand.  Range of motion of the wrist was flexion of 30 degrees 
and dorsiflexion of 10 degrees.  There was no crepitus of the 
right wrist.  He had a negative Tinel sign on the right 
wrist.  On the ventral aspect of the right wrist there was a 
linear shaped scar with loss of color, 4 cm long and 3 mm 
wide, tender to palpation but not inflamed.  There was no 
swelling or ulcerations.  X-ray examination showed a mild 
deformity of the right 5th metacarpal bone, consistent with 
past history of fracture.  The diagnosis was residuals, right 
fifth metacarpal fracture.

The report of a VA general medical examination, conducted in 
May 1998, shows complaints of pain in all joints, but no 
specific complaints regarding the right hand.  

The report of a VA examination of the hand, conducted in 
November 1998, shows the veteran complaining of pain.  He 
reported pain when sweeping with a broom, worse on cold and 
rainy days.  He treated it with hot water and liniments.  On 
examination he reported no pain in the right hand.  The 
veteran was difficult to evaluate on physical examination 
because he was resisting minimal movements and was 
exaggerating responses.  He did not put forth a full effort, 
although passively his fingers could close completely and 
form a fist.  Range of motion of the right wrist was 
attempted but the veteran was exaggerating responses.  It was 
observed that when he left the office he took the medical 
record with his right hand without problems.  The diagnosis 
was old fracture deformity of the fifth metacarpal bone and 
degenerative joint disease of the right thumb by X-ray.

The veteran's right hand disorder has been rated under 
Diagnostic Code 5215 for  limitation of motion of the wrist.  
The current evidence shows subjective complaints of pain, 
with no clinical evidence of loss of motion or other 
disability.  A 10 percent rating under Diagnostic Code 5215 
contemplates dorsiflexion of less than 15 degrees, or palmar 
flexion limited in line with the forearm.  Objective 
examination showed a full passive range of motion and 
exaggerated subjective complaints.  Although the veteran was 
noted to have 4/5 muscle strength in the right hand on 
examination in 1995, there is no indication in the record 
that this is attributable to the service connected fracture 
residuals, and it was noted that he had several calluses on 
his right hand at that time.

The Board has considered rating the disability under other 
diagnostic codes, however, the veteran does not have bone 
fusion or limitation of pronation (Diagnostic Code 5213); or 
impairment of the radius with nonunion (Diagnostic Code 
5212); or impairment of the ulna with nonunion (Diagnostic 
Code 5211).  There is no indication that degenerative joint 
disease is attributable to these fracture residuals.  
Objective medical evidence indicates a residual of fracture 
visible on X-ray examination with no functional disability.

Because of the complaints of pain as a result of the right 
hand disability, the Board has considered DeLuca v. Brown, 8 
Vet. App. 202 (1995), in which the Court held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  However, in none of the issues on appeal does the 
Board find a basis for a higher rating under DeLuca.


2.  Whether active duty service from February 14, 1961 to 
February 11, 1963 constitutes qualifying wartime service for 
basic eligibility for VA pension benefits.

The law provides that "[t]he Secretary shall pay to each 
veteran of a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of this 
section) and who is permanently and totally disabled from a 
non-service-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1521(a) (West 1991); 38 
C.F.R. § 3.3 (1999).  Subsection (j) states:

A veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service - (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service- connected disability; (3) 
for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j)(1)-(4) (West 1991); see 38 C.F.R. § 3.3(a) 
(1999).

As is evident from the above statute, any veteran seeking a 
nonservice-connected pension must have served during a 
"period of war."  For VA benefits purposes, the term "period 
of war" is defined as "the Spanish-American War, the Mexican 
border period, World War I, World War II, the Korean 
conflict, the Vietnam era, [and] the Persian Gulf War."  38 
U.S.C.A. § 101(11) (West 1991); 38 C.F.R. §§ 3.1(f), 3.2 
(1999).  The "Korean conflict" means the "period beginning on 
June 27, 1950 and ending on January 31, 1955".  38 U.S.C.A. § 
101(9); 38 C.F.R. § 3.2(e)  The "Vietnam era" means the 
"period beginning on February 28, 1961, and ending on May 7, 
1975, in the case of a veteran who served in the Republic of 
Vietnam during that period"; it means "the period beginning 
on August 5, 1964, and ending on May 7, 1975, in all other 
cases."  38 U.S.C.A. § 101(29) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.2(f) (1999).

In this case the Board finds that the appellant served on 
active duty from February 14, 1961 to February 11, 1963.  In 
making this determination, the Board has considered the 
appellant's DD Form 214 and his statements.  The form clearly 
shows the appellant's relevant dates of service.  
Additionally, the Board notes that there is no evidence in 
the file that the appellant served in Vietnam.

In light of the above, the Board finds that the appellant did 
not serve during a statutory "period of war."  As a result, 
his claim for a nonservice-connected pension must be denied.  
He does not meet the initial requirement for basic 
eligibility for VA nonservice-connected pension benefits.  38 
U.S.C.A. § 1521(j)(1)-(4) (West 1991); 38 C.F.R. § 3.3(a) 
(1999).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) 
elaborated on the difference between claims which are not 
well grounded and those which fail as a matter of law.  It 
stated that a claim is not well grounded when the character 
of the evidence in the claim is insufficient to warrant a 
further determination on the merits.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); see 38 U.S.C. § 5107(a) (1992).  
The Court distinguished not well grounded claims from those 
where the law is dispositive.  It stated that the latter 
occur when there is the "absence of legal merit or the lack 
of entitlement under the law."  Id.  (citing FED.R.CIV.P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  The Court went on to deny as a matter of law a 
veteran's claim seeking relief from VA recoupment of her 
readjustment pay because the law allowed the recoupment.  Id. 
at 429.

In the present case, the appellant is claiming that he is 
entitled to a permanent and total disability rating for 
pension purposes.  For 38 C.F.R. § 3.3, supra, to apply, 
however, the appellant must have served in a "period of war."  
Here, the appellant did not serve during a "period of war" 
for purposes of VA benefits.  Consequently, he can not be 
granted nonservice-connected pension benefits, pursuant to 
existing law.  Because there is a "lack of entitlement under 
the law," the claim fails.


ORDER

Entitlement to an increased, compensable, evaluation for a 
right hand disability is denied.
Entitlement to a permanent and total disability rating for 
pension purposes is denied.


REMAND

Entitlement to service connection for a back disorder was 
denied by a rating decision of October 1991.  The RO held 
that there was no evidence submitted showing that the 
veteran's inservice back injury was related to his current 
back disability.  In February 1993 the veteran indicated that 
he wished to attempt to reopen his claim.  He submitted 
records of current treatment.  In a rating decision of May 
1994 the RO denied the veteran's claim for service connection 
for a back disorder based on a determination that he had not 
provided new and material evidence to reopen such a claim.  
At the time the RO considered this claim, involving the issue 
of whether new and material evidence had been submitted to 
reopen the previously denied claim, VA applied the 
materiality test adopted by the Court in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Pursuant to the Colvin test, 
evidence was considered material when it was probative of the 
issue at hand, and there was a reasonable possibility of a 
change in outcome when viewed in light of all the evidence of 
record.

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent but also inconsistent with 
the promulgated regulation on point, 38 C.F.R. § 3.156(a) 
(1999), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."

In the instant case, the RO appears to have denied the 
reopening the veteran's claims based on the overruled Colvin 
test.  Specifically, in its October 1994 Statement of the 
Case, and November 1995, May 1996, March and September 1998 
Supplemental Statements of the Case the RO held that to 
justify reopening there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both old and new, would change the outcome.  A 
Supplemental Statement of the Case, dated in March 1999, 
reported the issue as one of direct service connection for a 
back disorder, however, it did not identify any basis on 
which the claim had been reopened.  

Under these circumstances, the Board finds that entering a 
final determination on the issue of new and material evidence 
would be fundamentally unfair without the veteran being 
afforded the opportunity to have the RO review his claim 
based on the less strict standard prescribed by Hodge and 38 
C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran submitted new and material 
evidence to reopen a claim for service 
connection for a back disorder.  The SSOC 
must contain a citation to 38 C.F.R. § 
3.156 and a discussion of whether new and 
material evidence has been submitted to 
reopen the claim based on this criteria.  
If new and material evidence is 
determined to have been submitted, the 
old and new evidence should be considered 
in accordance with the provisions of 38 
U.S.C.A. § 7261(a).  The reasons for each 
determination made in this case should 
also be provided.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond before 
the case is returned to the Board for 
further review.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to afford due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



